Citation Nr: 1228258	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  10-03 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to total disability based for compensation based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel










INTRODUCTION

The Veteran, who is the appellant, had active service from December 1984 to April 1985 and May 1987 to January 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On the claim of service connection for a psychiatric disorder, the record contains evidence of a current disability and an indication that the symptoms may be associated with service or a service-connected disability.  As the evidence is insufficient to decide the applicable theories of service connection, further development under the duty to assist is needed.

On the TDIU claim, the Veteran asserts that she cannot work in part due to her psychiatric disorder.  As the evidence is insufficient to decide this claim, further development under the duty to assist is needed.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA psychiatric examination to determine: 





a.)  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that any current psychiatric disorder is the result of an injury or disease or event in service, and, if not, 

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that any current psychiatric disorder is caused by or aggravated by the Veteran's service-connected disabilities, including a hysterectomy due to miscarriages.  

In formulating the opinion, the term "aggravation" means a permanent increase in the psychiatric disorder, that is, an irreversible worsening of the mental disorder beyond the expected clinical course due to a service-connected disability as contrasted to a temporary worsening of symptoms.  

If, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether actual causation or aggravation cannot be determined because there are multiple potential causes, when one cause or aggravating factor is not more likely than any other to cause or aggravate the psychiatric disorder, and that an opinion on causation or aggravation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 


c).  The VA examiner is asked to render an opinion on whether the Veteran's psychiatric disorder prevents the Veteran from securing or follow a substantially gainful occupation.  

The Veteran's file must be made available to the VA examiner for review.   

2.  After the above development, adjudicate the claims.  If any benefit sought is denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


